MEMORANDUM **
Bradley Holmes appeals from the sentence imposed upon revocation of supervised release. In light of Holmes’s response to this court’s September 22, 2006, order to show cause confirming that he has been released from custody, this appeal is dismissed for lack of jurisdiction. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.